MEMORANDUM DECISION
                                                                              FILED
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                    Nov 14 2016, 8:56 am

regarded as precedent or cited before any                                     CLERK
                                                                          Indiana Supreme Court
court except for the purpose of establishing                                 Court of Appeals
                                                                               and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                        ATTORNEYS FOR APPELLEE
Douglas S. Walton                                             Gregory F. Zoeller
Walton Law Office                                             Attorney General of Indiana
Evansville, Indiana
                                                              Justin F. Roebel
                                                              Deputy Attorney General
                                                              Indianapolis, Indiana



                                               IN THE
     COURT OF APPEALS OF INDIANA

James Ricketts,                                               November 14, 2016
Appellant-Defendant,                                          Court of Appeals Case No.
                                                              65A01-1603-CR-676
         v.                                                   Appeal from the Posey Superior
                                                              Court
State of Indiana,                                             The Honorable S. Brent Almon,
Appellee-Plaintiff.                                           Judge 1
                                                              Trial Court Cause No.
                                                              65D01-1209-FC-438




1
 Appellant failed to include the trial court judge on the front page of his Appellant’s Brief. See Indiana
Appellate Rule 43(I) (“The front cover . . . shall conform substantially to Form #App.R. 43-1,” which
includes the name and title of the presiding judge.). We urge him to follow that rule.

Court of Appeals of Indiana | Memorandum Decision 65A01-1603-CR-676 | November 14, 2016               Page 1 of 5
      May, Judge.


[1]   James Ricketts appeals the trial court’s revocation of his probation. He argues

      the trial court abused its discretion by ordering him to serve the remaining

      balance of his four-year sentence after he violated his probation. We affirm.



                                Facts and Procedural History
[2]   On June 24, 2014, Ricketts pled guilty to Class C felony nonsupport of a

      dependent child. 2 Per the terms of a sentencing agreement, the trial court

      ordered Ricketts to serve four years and suspended it all to probation. Under

      the sentencing agreement, Ricketts agreed to standard good behavior

      conditions, including reporting, payment of fees and other conditions imposed

      by the court, maintaining full-time employment, and paying $200.00 each

      month toward child support arrears. Ricketts further acknowledged he owed

      $35,300.92 in child support arrears.


[3]   On July 28, 2014, Probation Officer Courtney Price requested Ricketts undergo

      a drug screening after she received information that Ricketts was using illegal

      drugs. Ricketts’ urine tested positive for methamphetamine, and Ricketts

      admitted using methamphetamine a few days prior to the drug screen. Price

      requested Ricketts seek substance abuse counseling. Ricketts made an initial

      call to Southwest Mental Health Center regarding counseling, but never




      2
          Ind. Code § 35-46-1-5 (2001).


      Court of Appeals of Indiana | Memorandum Decision 65A01-1603-CR-676 | November 14, 2016   Page 2 of 5
      followed up thereafter. On August 7, 2014, and September 11, 2014, Ricketts

      failed to appear for scheduled office meetings with Price.


[4]   On November 12, 2014, Price requested Ricketts undergo a second drug screen.

      Ricketts refused to take the drug test. Price warned Ricketts his refusal to

      participate would result in Price filing a petition to revoke his probation.

      Ricketts stated, “I don’t care, I will just go sit a year and be back, I’m not taking

      it.” (1/26/16 Tr. at 22.)


[5]   That same day, Price filed a Petition for Revocation of Probation on behalf of

      the State. The State alleged Ricketts violated the terms of his probation by

      failing to report for scheduled office appointments on two separate occasions,

      failing an instant drug urine analysis, admitting to using methamphetamine,

      refusing to cooperate in subsequent drug urine analyses, and failing to make

      any effort towards payment of child support during August and September

      2014. The court issued a warrant for Ricketts’ arrest.


[6]   On November 9, 2015, Ricketts was arrested. 3 On December 22, 2015, the

      court held an evidentiary hearing. Ricketts appeared before the court and

      admitted the alleged violations of probation. The hearing was continued to

      January 26, 2016. On January 26, 2016, the court held a dispositional hearing.

      Price and Ricketts testified. Although Ricketts failed to make any payments




      3
       Other than the trial court renewing the arrest warrant on May 1, 2015, we note the record offers no
      explanation for the one-year time lapse between the trial court’s initial issuance of the arrest warrant and
      Ricketts’ arrest on November 9, 2015.

      Court of Appeals of Indiana | Memorandum Decision 65A01-1603-CR-676 | November 14, 2016              Page 3 of 5
      toward his child support arrears in August or September 2014, the court noted

      Ricketts made payments in June, July, October, and November 2014 totaling

      $615.00. On February 23, 2016, the trial court revoked Ricketts’ probation and

      ordered him to serve the balance of his four-year suspended sentence in the

      Indiana Department of Correction.



                                Discussion and Decision
[7]   “Probation is a matter of grace left to trial court discretion, not a right to which

      a criminal defendant is entitled.” Prewitt v. State, 878 N.E.2d 184, 188 (Ind.

      2007). “The trial court determines the conditions of probation and may revoke

      probation if the conditions are violated.” Id. If a court finds a probationer has

      violated a condition of probation, the court may “order execution of all or part

      of the sentence that was suspended at the time of initial sentencing.” Ind. Code

      § 35-38-2-3(h)(3) (2015). One violation of a condition of probation is enough to

      support a probation revocation. Pierce v. State, 44 N.E.3d 752, 755 (Ind. App.

      Ct. 2015). We review probation violation determinations and sanctions for an

      abuse of discretion. Id.


[8]   At both the December 22, 2015 and January 26, 2016 hearings, Ricketts

      admitted violating the conditions of his probation by failing to appear for

      scheduled meetings, failing drug screens, and failing to make payments on his

      child support arrears in August and September of 2014. Ricketts committed not

      one, but multiple violations of his probation conditions. Because Indiana Code

      section 35-38-2-3(h)(3) provides the trial court may order execution of all or part

      Court of Appeals of Indiana | Memorandum Decision 65A01-1603-CR-676 | November 14, 2016   Page 4 of 5
       of a defendant’s suspended sentence upon a defendant’s probation violation, the

       trial court did not abuse its discretion in doing so when Ricketts had committed

       multiple violations. See Prewitt, 878 N.E.2d at 188 (courts have discretion

       regarding which sanction to impose after finding a violation of probation).



                                              Conclusion
[9]    The trial court did not abuse its discretion when it ordered Ricketts to serve his

       suspended sentence following his admission of multiple probation violations.

       Accordingly, we affirm.


[10]   Affirmed.


       Kirsch, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 65A01-1603-CR-676 | November 14, 2016   Page 5 of 5